On Rehearing.
Counsel is in error in supposing that the court was ignorant of the East river statute of 1848, since embodied in the New York City consolidation act — it has been before us many times — or that it “overlooked” the fact that the whistle blown by the Lowell near the bridge was a three-blast whistle. Although one of the witnesses testified that it was customary with steamers navigating in a fog as the Lowell was to sound such a signal, it was nevertheless a fault to do so, certainly whenever the engines were not in fact going full speed astern. But we. did not discuss that fault because it was manifest from the testimony that the three-blast signal in no way misled the pilot of the ferryboat.
The petition for reargument is denied.